DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 8-9, 13-15, 19-22, 24-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO (US 20170077431) in view of TSAI (US 20150179612).
Regarding claim 1, MIZUNO discloses an imaging device, comprising: 
a semiconductor substrate (fig 2, 37, para 144) having a first side (upper side of 37, see fig 2) and a second side (lower side of 37, see fig 2); 
a photoelectric conversion element (left photoelectric converter 34 over 43, see fig 2, para 142); and 
a plurality of through electrodes (electrodes 53 and 55 in through holes 51, see fig 2, para 144) directly coupled to the photoelectric conversion element (55 is directly coupled to 12 which is part of 34, see fig 2), each through electrode of the plurality of through electrodes including a conductive portion (fig 2, 55, para 144), and an insulating film (fig 2, 53, para 144),
wherein a thickness of the insulating film between the semiconductor substrate and the conductive portion at the first side of the semiconductor substrate is the same as a thickness of the insulating film between the semiconductor substrate and the conductive portion at the second side of 
MIZUNO fails to explicitly disclose a device comprising a through electrode including a conductive portion an insulating film, and a fixed charge film,
wherein the insulating film is formed on an upper side of the fixed charge film.
TSAI discloses a device comprising a through electrode including a conductive portion (conductive plug 620, see fig 9, 620, para 36) an insulating film (insulator 770 formed from 330b, see fig 9, para 40), and a fixed charge film (insulator 772 formed from 330a which can be HfO, see fig 9, para 29 and 40),
wherein the insulating film is formed on an upper side of the fixed charge film (770 is on an upper side of 772, see fig 9).
MIZUNO and TSAI are analogous art because they both are directed towards semiconductor devices with through electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIZUNO with the fixed-charge film liner of a through electrode of TSAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIZUNO with the fixed-charge film liner of a through electrode of TSAI in order to provide greater passivation and isolation between via structures and device structures (see TSAI para 28).
Regarding claim 2, MIZUNO and TSAI disclose the imaging device according to claim 1.
MIZUNO further discloses a device, wherein the plurality of through electrode penetrate the semiconductor substrate and transfer an electric charge converted by the photoelectric conversion element to at least one of an amplifier transistor (39 is connected to 64 which is connected to 55, see fig 2, 39, para 181) or a floating diffusion formed at the second side of the semiconductor substrate.
claim 6, MIZUNO and TSAI disclose the imaging device according to claim 2.
MIZUNO further discloses a device, wherein the insulating film includes a dielectric having an insulation property (53 is an insulating layer and can be SiO, see para 173 and 144).
Regarding claim 8, MIZUNO and TSAI disclose the imaging device according to claim 2.
MIZUNO further discloses a device, wherein a center portion of the plurality of through electrode include at least one of a metal or conductive material (55 can be tungsten, see para 202).
Regarding claim 9, MIZUNO and TSAI disclose the imaging device according to claim 2.
MIZUNO further discloses a device, wherein a through electrode of the plurality of through electrodes is formed for each pixel of a plurality of pixels (each pixel 31 has a through electrode 53/55, see fig 2).
Regarding claim 13, MIZUNO and TSAI disclose the imaging device according to claim 2.
MIZUNO further discloses a device, further comprising:
 a first photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from a wavelength of light to which the photoelectric conversion element is sensitive (43 and 44 are filters for different color, so the photodiodes 61 and 62 are sensitive to different colors, see fig 1, para 154 and 159); and 
a second photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from wavelengths of light to which the photoelectric conversion element and the first photoelectric conversion layer are sensitive (the left photoelectric layers 34 over 44, see fig 2).
Regarding claim 14, MIZUNO discloses an electronic device comprising: 
a solid-state image sensor (fig 2, 30, para 141), the solid-state image sensor including: 
a semiconductor substrate (fig 2, 37, para 144) having a first side (lower side of 37, see fig 2) and a second side (upper side of 37, see fig 2), 

a plurality of through electrodes (electrodes 53 and 55 in through holes 51, see fig 2, para 144) directly coupled to the photoelectric conversion element (55 is directly coupled to 12 which is part of 34, see fig 2), each through electrode of the plurality of through electrodes including a conductive portion (fig 2, 55, para 144), an insulating film (fig 2, 53, para 144),
wherein the first side of the semiconductor substrate is disposed between the photoelectric conversion element and the second surface of the semiconductor substrate (the top side of 37 is between 34 and the bottom side of 37, see fig 2).
MIZUNO fails to explicitly disclose a device comprising a through electrode including a conductive portion an insulating film, and a fixed charge film,
wherein the insulating film is formed on an upper side of the fixed charge film.
TSAI discloses a device comprising a through electrode including a conductive portion (conductive plug 620, see fig 9, 620, para 36) an insulating film (insulator 770 formed from 330b, see fig 9, para 40), and a fixed charge film (insulator 772 formed from 330a which can be HfO, see fig 9, para 29 and 40),
wherein the insulating film is formed on an upper side of the fixed charge film (770 is on an upper side of 772, see fig 9).
MIZUNO and TSAI are analogous art because they both are directed towards semiconductor devices with through electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIZUNO with the fixed-charge film liner of a through electrode of TSAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIZUNO with the fixed-charge film liner of a through 
Regarding claim 15, MIZUNO discloses an imaging device, comprising: 
a semiconductor substrate (fig 2, 37, para 144) having a first side (lower side of 37, see fig 2) and a second side (upper side of 37, see fig 2), 
a photoelectric conversion element (left photoelectric converter 34 over 43, see fig 2, para 142); and 
a plurality of through electrodes (electrodes 53 and 55 in through holes 51, see fig 2, para 144) directly coupled to the photoelectric conversion element (55 is directly coupled to 12 which is part of 34, see fig 2), each through electrode of the plurality of through electrodes including a conductive portion (fig 2, 55, para 144), an insulating film (fig 2, 53, para 144),
wherein the first side of the semiconductor substrate is disposed between the photoelectric conversion element and the second surface of the semiconductor substrate (the top side of 37 is between 34 and the bottom side of 37, see fig 2).
MIZUNO fails to explicitly disclose a device comprising a through electrode including a conductive portion an insulating film, and a fixed charge film,
wherein the insulating film is formed on an upper side of the fixed charge film.
TSAI discloses a device a through electrode including a conductive portion (conductive plug 620, see fig 9, 620, para 36) an insulating film (insulator 770 formed from 330b, see fig 9, para 40), and a fixed charge film (insulator 772 formed from 330a which can be HfO, see fig 9, para 29 and 40),
wherein the insulating film is formed on an upper side of the fixed charge film (770 is on an upper side of 772, see fig 9).
MIZUNO and TSAI are analogous art because they both are directed towards semiconductor devices with through electrodes and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIZUNO with the fixed-charge film liner of a through electrode of TSAI in order to provide greater passivation and isolation between via structures and device structures (see TSAI para 28).
Regarding claim 17, MIZUNO and TSAI disclose the imaging device according to claim 15.
MIZUNO further discloses a device, wherein a thickness of the conductive portion at the first side of the semiconductor substrate is different than a thickness of the conductive portion at the second side of the semiconductor substrate  (a horizontal thickness of 55 at the bottom of 37 is different that the horizontal thickness of 55 just over the top surface of 37, see fig 2).
Regarding claim 19, MIZUNO and TSAI disclose the imaging device according to claim 14.
MIZUNO further discloses a device, wherein the plurality of through electrode penetrate the semiconductor substrate and transfer an electric charge converted by the photoelectric conversion element to at least one of an amplifier transistor (39 is connected to 64 which is connected to 55, see fig 2, 39, para 181) or a floating diffusion formed at the second side of the semiconductor substrate.
Regarding claim 20, MIZUNO and TSAI disclose the electronic device according to claim 14.
MIZUNO further discloses a device, wherein the insulating film includes a dielectric having an insulation property (53 is an insulating layer and can be SiO, see para 173 and 144).
Regarding claim 21, MIZUNO and TSAI disclose the electronic device according to claim 14.
MIZUNO further discloses a device, wherein a center portion of the plurality of through electrodes include at least one of a metal or conductive material (55 can be tungsten, see para 202).
Regarding claim 22, MIZUNO and TSAI disclose the electronic device according to claim 14.

Regarding claim 24, MIZUNO and TSAI disclose the electronic device according to claim 14.
MIZUNO further discloses a device, further comprising: 
 a first photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from a wavelength of light to which the photoelectric conversion element is sensitive (43 and 44 are filters for different color, so the photodiodes 61 and 62 are sensitive to different colors, see fig 1, para 154 and 159); and 
a second photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from wavelengths of light to which the photoelectric conversion element and the first photoelectric conversion layer are sensitive (the left photoelectric layers 34 over 44, see fig 2).
Regarding claim 25, MIZUNO and TSAI disclose the electronic device according to claim 15.
MIZUNO further discloses a device, wherein the insulating film includes a dielectric having an insulation property (53 is an insulating layer and can be SiO, see para 173 and 144).
Regarding claim 26, MIZUNO and TSAI disclose the electronic device according to claim 15.
MIZUNO further discloses a device, wherein a center portion of the plurality of through electrodes include at least one of a metal or conductive material (55 can be tungsten, see para 202).
Regarding claim 18, MIZUNO and TSAI disclose the imaging device according to claim 15.
MIZUNO further discloses a device, further comprising: 
 a first photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from a wavelength of light to which the photoelectric conversion 
a second photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from wavelengths of light to which the photoelectric conversion element and the first photoelectric conversion layer are sensitive (the left photoelectric layers 34 over 44, see fig 2).
Claim 12, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO (US 20170077431) and TSAI (US 20150179612) in view of ISHIDA (US 20180069145).
Regarding claim 12, MIZUNO and TSAI disclose the imaging device according to claim 2.
MIZUNO fails to explicitly disclose a device, wherein a cross-sectional shape of the plurality of through electrode in a horizontal direction is a circle or a rectangle.
ISHIDA discloses a device, wherein a cross-sectional shape of the plurality of through electrodes in a horizontal direction is a circle or a rectangle (the cross-section of the through hole 7, and therefore of the electrode in the through hole is circular, see fig 3, para 64).
MIZUNO and ISHIDA are analogous art because they both are directed towards semiconductor photodiode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIZUNO with the electrode shape of ISHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIZUNO with the electrode shape of ISHIDA in order to provide a semiconductor device that can reliably ensure an electrical connection through a through hole in a semiconductor substrate while reducing the percentage of the volume of the through holes in the semiconductor substrate (ISHIDA para 5).
Regarding claim 23, MIZUNO and TSAI disclose the electronic device according to claim 14.

ISHIDA discloses a device, wherein a cross-sectional shape of the plurality of through electrodes in a horizontal direction is a circle or a rectangle (the cross-section of the through hole 7, and therefore of the electrode in the through hole is circular, see fig 3, para 64).
MIZUNO and ISHIDA are analogous art because they both are directed towards semiconductor photodiode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIZUNO with the electrode shape of ISHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIZUNO with the electrode shape of ISHIDA in order to provide a semiconductor device that can reliably ensure an electrical connection through a through hole in a semiconductor substrate while reducing the percentage of the volume of the through holes in the semiconductor substrate (ISHIDA para 5).
Regarding claim 27, MIZUNO and TSAI disclose the imaging device according to claim 15.
MIZUNO fails to explicitly disclose a device, wherein a cross- sectional shape of the plurality of through electrodes in a horizontal direction is a circle or a rectangle.
ISHIDA discloses a device, wherein a cross-sectional shape of the plurality of through electrodes in a horizontal direction is a circle or a rectangle (the cross-section of the through hole 7, and therefore of the electrode in the through hole is circular, see fig 3, para 64).
MIZUNO and ISHIDA are analogous art because they both are directed towards semiconductor photodiode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIZUNO with the electrode shape of ISHIDA because they are from the same field of endeavor.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811